DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
As of the mailing date of this office action, there has been no information disclosure statement entered into the file. The Applicant is reminded of their duty to disclose (see MPEP 2001).

Specification
The disclosure is objected to because of the following informalities: In reference to Figs. 10 and 11, paragraph 2 on page 12 of the as-filed specification describes the “plurality of anti-counterfeit labels 30”, where the reference numeral “30” refers to a projection type anti-counterfeit label. However, the embodiment of Figs. 10 and 11 only contains fluorescent anti-counterfeit labels (40) and does not include any projection type anti-counterfeit labels (30). 
Appropriate correction is required.

Claim Objections
Claims 13 and 20 are objected to because of the following informalities:  The limitations reciting “wherein a profile of the anti-counterfeit label is same as the pattern of the printed article” should read --wherein a profile of the anti-counterfeit label is the same as the pattern of the printed article--.  Appropriate correction is required.

Claim Interpretation
Regarding claims 1-22, in the limitations directed to the “anti-counterfeit label”, the “fluorescent anti-counterfeit label”, and the “projection type anti-counterfeit label”, the term “label” is interpreted as referring to a mark or indicia. This interpretation is consistent with the meaning of the term as it is used in the instant specification, where the anti-counterfeit labels are said to have shapes such as text, graphics, symbols, marks, or a combination thereof which are formed by ink printing (p. 7-8).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 10, 12, 13, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10, 13 and 20, the limitations directed to the “profile” of the anti-counterfeit labels is indefinite because it is not clear what is meant by the term “profile”. The common definition of “profile” is “an outline of an object” (see https://www.thefreedictionary.com/profile), however, it is not clear exactly what structural limitations are imparted by requiring that the anti-counterfeit labels have a particular profile.
In looking to the instant specification at page 8, the pattern (P) is said to be printed to have the same profile as those of the anti-counterfeit label (30) and the anti-counterfeit label (40), such that the pattern (P) and the anti-counterfeit labels (30, 40) form the same text, graphic, or mark (p. 8, Ln 6-9). From this passage, the term “profile” appears to refer to the shape of the indicia. However, in the same paragraph on page 8, some of the anti-counterfeit labels (30, 40) are said to be incompletely shown on the pattern (P) in order to match with the profile of the pattern (P) (p. 8, Ln 13-16; Fig. 4). From this description, the term “profile” appears to refer to the outline of the labels, where the labels having the same profile as the pattern appears to mean that the labels are located completely within the outline of the pattern. 
Absent further clarification, for the purposes of applying prior art, the aforementioned limitations directed to two elements having the same profile are interpreted to be met either when the elements have the same shape, or when one of the elements falls completely within the outline of the other.
Regarding claims 12 and 19, the limitations reciting “wherein the printed article is printed to form a pattern” are indefinite because it is not clear where the printed pattern is within the structure of the printed article or what the structural relationship is between the printed article and the anti-counterfeit label recited in claims 2 and 16.
In looking to the instant specification on page 9, the printed article (10) is said to be formed by printing the anti-counterfeit labels (30, 40) and the surface layer (50) onto the base layer (20) (p. 9, Ln 14-16). After printing of the printed article (10) is complete, the pattern (P) is said to be cut from the printed article along the cutting mark (12) (Fig. 1; p. 9, Ln 16-20). From this passage, the pattern (P) appears to refer to a shape into which the printed article is cut after the printed article has been formed. It is not clear if or how the printed article being cut into a particular pattern corresponds to the limitation reciting “wherein the printed article is printed to form a pattern”.
In looking to the instant specification on page 10, Figs. 14-16 are said to illustrate an exemplary embodiment where the printed article is printed into the pattern of an Adidas logo (p. 10, Ln 7-10). The pattern is further said to be printed at some areas of the surface of the surface layer (p. 11, Ln 20-22). However, no reference numeral for the pattern (P, P’, P’’) is shown in any of Figs. 14-16, or in any of the cross-sectional views of printed article in Figs. 6, 7, 11, or 12. It is therefore not clear if the pattern is an additional ink layer printed on top of the surface layer, if the pattern refers to certain designated areas of the printed surface layer, or if the pattern refers to the shape in which all of the printed layers are provided. Therefore, it is not clear exactly how the structure of the claimed pattern relates to the printed article.
As for the relationship between the printed pattern and the anti-counterfeit labels, it is not clear if the printed pattern is a printed outline of a text, graphic, symbol, or mark so that the anti-counterfeit label is visible through the pattern, or if the pattern can be completely filled in so as to cover the anti-counterfeit label where the anti-counterfeit label is still visible through the pattern. On page 11 of the instant specification, it is said that the fluorescent light emitted by the fluorescent anti-counterfeit label (40) may not be visible if the color of some areas on the front side of the printed article (10) is too dark, i.e. if the color of the pattern printed at some areas of the surface layer (50) is dark brown or black (p. 11, Ln 20-25). In this scenario, the identification method of Fig. 9 employing a backlight to display a projection type anti-counterfeit label (30) on the front side of the printed article can be used (p. 11, Ln 25-26). However, it is not clear exactly what structures of the printed pattern are permissible in order to ensure that the anti-counterfeit labels are visible on the front side of the printed article as required by claims 2 and 16. 
Absent further clarification, for the purposes of applying prior art, the limitations reciting “wherein the printed article is printed to form a pattern” are interpreted as being satisfied either by a printed pattern formed on the printed article, or by the printed layers of the printed article being formed in a particular pattern.
Regarding claim 13, the limitation reciting “wherein a profile of the anti-counterfeit label is same as the pattern of the printed article” is indefinite because the term “the pattern of the printed article” lacks antecedent basis as there is no prior recitation of “a pattern” in claim 2. In looking to dependent claims 19 and 20 which contain the same limitations as claims 12 and 13, it appears as if claim 13 is intended to depend from claim 12. For the purposes of applying prior art, the aforementioned limitation is interpreted to mean that the printed article is printed with a pattern which has the same profile as the anti-counterfeit label.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmid et al. (US 2009/0230670).
Regarding claims 1, 2, and 4, Schmid et al. teaches a security element (printed article with an anti-counterfeiting function) comprising a substrate (1; base layer) which carries printed indicia made of a fluorescent material (2; fluorescent anti-counterfeit label formed) which is overprinted with an ink containing a flake pigment (3; surface layer) ([0015]-[0023], Fig. 1G). Schmid et al. further teaches that excitation (e.g. by a UV source) must take place at a particular angle with respect to the security element in order to observe the fluorescence of the printed indicia [0022].
Regarding claim 14, Schmid et al. teaches all of the limitations of claim 2 above and further teaches that suitable substrate materials include paper, textiles, and plastic materials [0040].

Claims 1, 2, 4, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simske et al. (US 8,323,780).
Regarding claims 1, 2, 4, and 14, Simske et al. teaches a coating for an object having identifying indicia disposed thereon, wherein the object (10; base layer) can be any suitable object such as paper, packaging materials, documents, etc. (Abstract; col 2, Ln 57-col 3, Ln 4). Inks used for the predisposed indicia (12; fluorescent anti-counterfeit label) that reflect ultraviolet light may include phosphors which are invisible in visible light but which, when excited by UV radiation, convert the UV radiation into visible light (col 3, Ln 5-24; col 5, Ln 39-61). The coating includes an ink layer (14; surface layer) comprised of an opaque ink (16) and a transparent ink (18) which overlies the indicia (col 4, Ln 36-51; Fig. 6C).
Regarding claim 12, Simske et al. teaches all of the limitations of claim 2 above. Figs. 3A-3B of Simske et al. further illustrate an embodiment where one portion of predisposed indicia (12; fluorescent anti-counterfeit label) having transparent ink disposed thereon is obscured in visible light and revealed upon exposure to UV radiation, while the remaining portions of the predisposed indicia (12) are left visible in visible light (col 5, Ln 16-25; Figs. 3A-3B). Therefore, the portions of the indicia left visible in visible light correspond to the claimed pattern, where the pattern is illustrated as text. (Figs. 3A-3B).
Regarding claim 13, Simske et al. teaches all of the limitations of claim 12 above. Claim 13 is indefinite for the reasons expressed above with respect to the meaning of the term “profile”. Since the indicia that is left visible in visible light (corresponding to the claimed pattern) and the indicia that is revealed upon exposure to UV light (corresponding to the claimed fluorescent anti-counterfeit label) are both alphanumeric indicia (col 5, Ln 26-38; Fig. 3B), the anti-counterfeit label and the pattern are considered to have the same profile. 

Claims 1, 16, 17, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marchant et al. (US 2012/0074684).
Regarding claim 1, Marchant et al. teaches a security substrate (10; printed article) comprising a carrier (11; base layer) bearing a security feature comprising at least two separate layers ([0019], [0071]). The security feature comprises a first layer (12) and a second layer (13) formed by printing inks, wherein one of the layers (12, 13) lies wholly within the boundaries of the other layer and may be applied above or below it ([0019]-[0021], [0023], Figs. 1-5, 7-10). The second layer (13; surface layer) can be provided over the first layer (12; anti-counterfeit label), wherein the first layer is clearly visible when viewed from the front side of the security substrate under transmitted light ([0022], Figs. 1, 4-5, 7-10).
Regarding claim 16, Marchant et al. teaches a security substrate (10; printed article) comprising a carrier (11; base layer) bearing a security feature comprising at least two separate layers ([0019], [0071]). The security feature comprises a first layer (12) and a second layer (13) formed by printing inks, wherein one of the layers (12, 13) lies wholly within the boundaries of the other layer and may be applied above or below it ([0019]-[0021], [0023], Figs. 1-5, 7-10). The second layer (13; surface layer) can be provided over the first layer (12; projection type anti-counterfeit label), wherein the first layer is clearly visible when viewed from the front side of the security substrate under transmitted light ([0022], Figs. 1, 4-5, 7-10).
Regarding claim 17, Marchant et al. teaches all of the limitations of claim 16 above. The limitation reciting “wherein the at least one projection type anti-counterfeit label is formed via a light-curing ink printing and a light is shone thereon for curing” appears to be a method limitation, wherein the only structural feature required by the method is that the ink used for forming the projection type anti-counterfeit label is capable of being cured via a light-curing process. Since Marchant et al. teaches that the layers (12, 13) can be formed from a dual cure silkscreen ink ([0046]-[0048]), the reference meets the claimed limitation.
Regarding claims 19 and 20, Marchant et al. teaches all of the limitations of claim 16 above. Marchant et al. further teaches that the security substrate (10; printed article) can be formed into a polymer security substrate (e.g. banknote), and further teaches that the substrate used to form the banknote can undergo further standard security printing processes (printed to form a pattern), such that the design of the security substrate (anti-counterfeit label) can be linked to the document it is protecting by content and registration to the designs provided on the document ([0054], [0074]). Therefore, Marchant et al. teaches that the profile of the anti-counterfeit label can be the same as the pattern of the printed article.
Regarding claim 21, Marchant et al. teaches all of the limitations of claim 16 above and further teaches that the carrier (11; base layer) is made of a paper substrate or a plastic substrate ([0019], [0063], claims 19-20).

Claims 1, 2, 4, 5, 12-16, and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jotcham et al. (US 5,465,301).
Regarding claim 1, Jotcham et al. teaches a security thread (11; printed article) for use in security articles, wherein the substrate (base layer) of the thread can be a polymeric film which is printed with indicia (anti-counterfeit label) beneath a coating (surface layer) formed of a printed ink containing a thermochromic material (col 2, Ln 37-56; col 4, Ln 27-31, 43-46). Jotcham et al. teaches that the indicia appear when viewed in transmitted light (when light is shone onto the printed article) upon heating to a certain temperature (col 6, Ln 20-35).
Regarding claims 2 and 4, Jotcham et al. teaches a security thread (11; printed article) for use in security articles, wherein the substrate (base layer) of the thread can be a polymeric film which is coated on one or both sides with a coating (surface layer) formed of a printed ink containing a thermochromic material (col 2, Ln 37-56; col 4, Ln 27-31, 43-46). The security thread can further include a coating containing a UV fluorescent material (fluorescent anti-counterfeit label) formed on a surface of the substrate beneath the coating containing the thermochromic material (col 2, Ln 13-16; col 3, Ln 31-43). The UV fluorescent material is colored (emits a fluorescent light) when illuminated with a UV light (col 9, Ln 27-29).
Regarding claim 5, Jotcham et al. teaches all of the limitations of claim 2 above and further teaches that the security thread can further comprise indicia (projection type anti-counterfeit label) printed in ink on the substrate beneath the coating containing a thermochromic material (surface layer) (col 2, Ln 37-56; col 4, Ln 27-31, 43-46). Jotcham et al. teaches that the indicia appear when viewed in transmitted light (when a light is shone from the base layer) upon heating to a certain temperature (col 6, Ln 20-35).
Regarding claims 12 and 13, Jotcham et al. teaches all of the limitations of claim 2 above. As noted above, Jotcham et al. teaches that the security thread is printed with indicia (printed to form a pattern), wherein the indicia can be, for example, text or a logo (col 6, Ln 20-23; Fig. 2). Therefore, a profile of the anti-counterfeit label formed by the indicia is the same as the pattern of the printed article.
Regarding claim 14, Jotcham et al. teaches all of the limitations of claim 2 above. As noted above, Jotcham et al. teaches that the substrate (base layer) of the thread can be a polymeric film (plastic material) (col 4, Ln 23-31).
Regarding claim 15, Jotcham et al. teaches all of the limitations of claim 2 above and further teaches that the coating containing a thermochromic material can be applied to one or both sides of the security thread, and an adhesive can be applied to the coating or coatings in order to promote bonding of the security thread to the security paper during manufacture (col 4, Ln 32-36, 61-64).
Regarding claim 16, Jotcham et al. teaches a security thread (11; printed article) for use in security articles, wherein the substrate (base layer) of the thread can be a polymeric film which is printed with indicia (projection type anti-counterfeit label) beneath a coating (surface layer) formed of a printed ink containing a thermochromic material (col 2, Ln 37-56; col 4, Ln 27-31, 43-46). Jotcham et al. teaches that the indicia appear when viewed in transmitted light (when a backlight is shone) upon heating to a certain temperature (col 6, Ln 20-35).
Regarding claim 18, Jotcham et al. teaches all of the limitations of claim 16 above and further illustrates that the indicia (projection type anti-counterfeit label) is formed of a dark ink (Fig. 2).
Regarding claims 19 and 20, Jotcham et al. teaches all of the limitations of claim 16 above. As noted above, Jotcham et al. teaches that the security thread is printed with indicia (printed to form a pattern), wherein the indicia can be, for example, text or a logo (col 6, Ln 20-23; Fig. 2). Therefore, a profile of the anti-counterfeit label formed by the indicia is the same as the pattern of the printed article.
Regarding claim 21, Jotcham et al. teaches all of the limitations of claim 16 above. As noted above, Jotcham et al. teaches that the substrate (base layer) of the thread can be a polymeric film (plastic material) (col 4, Ln 23-31).
Regarding claim 22, Jotcham et al. teaches all of the limitations of claim 16 above and further teaches that the coating can be applied to one or both sides of the security thread, and an adhesive can be applied to the coating or coatings in order to promote bonding of the security thread to the security paper during manufacture (col 4, Ln 32-36, 61-64).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Simske et al. (US 8,323,780) as applied to claim 2 above.
Regarding claim 3, Simske et al. teaches all of the limitations of claim 2 above but does not expressly teach that the fluorescent anti-counterfeit label is formed via the ink printing of a white color a light color. However, Simske et al. does further teach that the predisposed indicia (12; fluorescent anti-counterfeit label) can be formed of alphanumerical indicia, graphical indicia, one or more colors, or combinations thereof, in order to act as an authentication tool (col 5, Ln 26-38). In the embodiments of Figs. 7A-7B and 8A-8C, Simske et al. further teaches that the ink layer (14) can include a variety of colors, also as an authentication tool, for encrypting alphanumeric characters (col 8, Ln 55-col 9, Ln 9). Simske et al. teaches an exemplary embodiment where eight colors are used in the encryption scheme – red, green, blue, cyan, magenta, yellow, black, and white (RGBCMKYW) – to enable encryption of up to sixty-four alphanumeric characters (col 8, Ln 55-col 9, Ln 1).
Therefore, since Simske et al. teaches that the predisposed indicia can include one or more colors to act as an authentication tool and also teaches an embodiment where light colors such as white and yellow are used in an encryption scheme capable of being used for authentication of the object, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select one or more appropriate colors for the fluorescent anti-counterfeit label, such as white or a light color, in order to create an encrypted code of alphanumeric characters to further increase prevention of counterfeiting.
Regarding claim 15, Simske et al. teaches all of the limitations of claim 2 above. Although Simske et al. teaches that the object (10; base layer) receiving the indicia (12) and the ink layer (14) can be any object that a user may desired to be identified and/or authenticated, such as consumer packaged goods, paper, secure documents, images, tickets, brochures, and the like (col 2, Ln 59-col 3, Ln 4), the reference does not expressly teach an adhesive agent provided on a surface of the base layer without the anti-counterfeit label printed thereon. It would, however, have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an adhesive agent on a back side of the base layer in order to enable the object to be adhered to a substrate to display the indicia thereon.

Claims 2, 3, 5-14, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Marchant et al. (US 2012/0074684).
Regarding claim 2, Marchant et al. teaches a security substrate (10; printed article) comprising a carrier (11; base layer) bearing a security feature comprising at least two separate layers ([0019], [0071]). The security feature comprises a first layer (12) and a second layer (13) formed by printing inks, wherein one of the layers (12, 13) lies wholly within the boundaries of the other layer and may be applied above or below it ([0019]-[0021], [0023], Figs. 1-5, 7-10). In the embodiment of Fig. 10, the second layer (13; surface layer) is provided over the first layer (12) and over one or more opaque regions (25) which may be formed by any opaque printed indicia ([0065]-[0066]).
Marchant et al. differs from the claimed invention in that the reference does not expressly teach that either the first layer (12) or the opaque regions (25) disposed between the carrier and the second layer are formed of a fluorescent ink. However, the reference further teaches that the security feature is not limited to only the two layers (12, 13) and opaque regions (25) but may comprise three or more at least partially overlapping layers with several different materials/inks and may be combined with additional printed regions, which may be colored, metallic, or fluorescent ([0067]-[0068], [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the security substrate of Marchant et al. by providing a fluorescent anti-counterfeit label formed of fluorescent ink between the base layer and the surface layer in order to increase the complexity of the security feature to increase its effectiveness against counterfeiting. One of ordinary skill in the art would recognize that a printed region formed of fluorescent ink would emit a fluorescent light when a light is shone onto the printed article.
Regarding claim 3, Marchant et al. teaches all of the limitations of claim 2 above. Although Marchant et al. does not expressly teach that the fluorescent anti-counterfeit label is formed via the ink printing of a white color or a light color, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an appropriate color for the fluorescent ink used to print the fluorescent anti-counterfeit label, such as white or a light color, according to the desired aesthetic appearance of the anti-counterfeit label.
Regarding claim 5, Marchant et al. teaches all of the limitations of claim 2 above. As noted above, Marchant et al. teaches that the first layer (12; projection type anti-counterfeit label) is provided between the second layer (13; surface layer) and the carrier (11; base layer) such that the first layer is clearly distinguishable when observed from a front side in transmitted light ([0064], Figs. 4, 5, 10-12b).
Regarding claim 6, Marchant et al. teaches all of the limitations of claim 5 above. The limitation reciting “wherein the at least one projection type anti-counterfeit label is formed via a light-curing ink printing and a light is shone thereon for curing” appears to be a method limitation, wherein the only structural feature required by the method is that the ink used for forming the projection type anti-counterfeit label is capable of being cured via a light-curing process. Since Marchant et al. teaches that the layers (12, 13) can be formed from a dual cure silkscreen ink ([0046]-[0048]), the reference meets the claimed limitation.
Regarding claim 7, Marchant et al. teaches all of the limitations of claim 5 above. Marchant et al. differs from the claimed invention in that the reference does not specifically teach a relative arrangement of the at least one fluorescent anti-counterfeit label and the at least one projection type anti-counterfeit label.
However, Marchant et al. does teach that the security feature can comprise three or more at least partially overlapping layers to make a feature comprising more than two overlapping layers with several different materials/inks, wherein an additional layer comprising fluorescent printed regions (fluorescent anti-counterfeit label) may be provided in the security feature ([0067], [0071]). Marchant et al. further teaches that the unique optical effects of the security feature are achieved by the differences in appearance between the overlapping regions and the non-overlapping regions of the ink layers when viewed in reflected light and transmitted light ([0022], [0026], [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the fluorescent ink so that there are areas where the fluorescent anti-counterfeit label and the projection type anti-counterfeit label are superimposed (disposed at an identical location and stacked in a top-bottom manner), as suggested by Marchant et al., in order to display contrasting optical effects resulting from the difference in appearance between superimposed and non-superimposed areas.
Regarding claims 8 and 9, Marchant et al. teaches all of the limitations of claims 5 and 7 above. Marchant et al. differs from the claimed invention in that the reference does not specifically teach a relative darkness or value of the colors of the projection type and fluorescent anti-counterfeit labels.
However, Marchant et al. does similarly teach that the optical transmissive properties of the first and second layers (12, 13) are selected such that the layers have a low contrast ratio in reflected light and a high contrast ratio in transmitted light [0026]. Marchant et al. teaches that the contrast ratio is a measure of the perceived difference in luminosity (value, darkness) between the areas where the layers are superimposed and the non-superimposed areas ([0027]-[0040]), such that a higher contrast ratio indicates a greater difference in luminosity. Marchant et al. teaches that the contrast ratios in reflected light and in transmitted light are preferably set low and high, respectively, in order to achieve an optical effect where an image is substantially hidden in reflective light while being visible in transmissive light ([0026], [0041]-[0043]).
Although Marchant et al. does not expressly teach that a color of the projection type anti-counterfeit label is darker than a color of the fluorescent anti-counterfeit label, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the difference in luminosity between the two ink layers forming the labels, such that a color of the projection type label is darker than a color of the fluorescent label, according to the desired contrasting visual effect to be achieved.
Regarding claim 10, Marchant et al. teaches all of the limitations of claim 7 above. Marchant et al. differs from the claimed invention in that the reference does not specifically teach a relative size and profile of the fluorescent anti-counterfeit label and the projection type anti-counterfeit label. It would, however, have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an appropriate size and profile for the fluorescent anti-counterfeit label and the projection type anti-counterfeit label, according to the desired image to be shown by the combination of the ink layers. Furthermore, it is well settled that where the only difference between the prior art and the claims is a recitation of the relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art, the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A).
Regarding claim 11, Marchant et al. teaches all of the limitations of claim 5 above. Marchant et al. differs from the claimed invention in that the reference does not specifically teach that the fluorescent anti-counterfeit label and the at least one projection type anti-counterfeit label are disposed at different locations.
However, Marchant et al. does teach that the security feature can comprise three or more at least partially overlapping layers to make a feature comprising more than two overlapping layers with several different materials/inks, wherein an additional layer comprising fluorescent printed regions (fluorescent anti-counterfeit label) may be provided in the security feature ([0067], [0071]). Marchant et al. further teaches that the unique optical effects of the security feature are achieved by the differences in appearance between the overlapping regions and the non-overlapping regions of the ink layers when viewed in reflected light and transmitted light ([0022], [0026], [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the fluorescent ink so that there are areas where the fluorescent anti-counterfeit label and the projection type anti-counterfeit label are not superimposed (are disposed at different locations), as suggested by Marchant et al., in order to display contrasting optical effects resulting from the difference in appearance between superimposed and non-superimposed areas.
Regarding claim 12, Marchant et al. teaches all of the limitations of claim 2 above and further teaches that the security substrate can be provided with opaque regions (25; pattern) formed by any substantially opaque printed indicia ([0063], [0066], Fig. 10). The opaque regions are illustrated in the form of the numeral “50” ([0063], Figs. 11a, 12a-12b), which is considered to be text, a graphic, a symbol, or a mark.
Regarding claims 12 and 13, Marchant et al. teaches all of the limitations of claim 16 above. Marchant et al. further teaches that the security substrate (10; printed article) can be formed into a polymer security substrate (e.g. banknote), and further teaches that the substrate used to form the banknote can undergo further standard security printing processes (printed to form a pattern), such that the design of the security substrate (anti-counterfeit label) can be linked to the document it is protecting by content and registration to the designs provided on the document ([0054], [0074]). Therefore, Marchant et al. teaches that the profile of the anti-counterfeit label can be the same as the pattern of the printed article.
Regarding claim 14, Marchant et al. teaches all of the limitations of claim 2 above and further teaches that the carrier (11; base layer) is made of a paper substrate or a plastic substrate ([0019], [0063], claims 19-20).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Marchant et al. (US 2012/0074684) as applied to claim 2 above, and further in view of Sekine et al. (US 2013/0221656).
Regarding claim 4, Morinaga et al. in view of Sekine et al. teaches all of the limitations of claim 2 above. Although Morinaga teaches that the first or second ink can contain functional materials such as fluorescent pigments or dyes for the purpose of improving authenticity discrimination ([0076]), the reference does not expressly teach that the fluorescent material emits a fluorescent light when exposed to ultraviolet light. However, Sekine et al. further teaches fluorescent inks commonly contain fluorescent materials which cannot be viewed under visible light but which can be viewed when invisible light (e.g. ultraviolet or infrared light) is irradiated [0002]. Sekine et al. teaches that the use of such a fluorescent ink can form a fluorescent image which appears only when invisible light within a specific wavelength range is irradiated in order to prevent forgery for an improved anti-counterfeit effect ([0002], [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a fluorescent material for the fluorescent ink of Morinaga which emits fluorescent light upon exposure to ultraviolet light, as taught by Sekine et al., in order to generate a visible image only upon irradiation with invisible light of a specific wavelength range, thereby improving the anti-counterfeit properties.

Claims 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Marchant et al. (US 2012/0074684) as applied to claims 2 and 16 above, and further in view of Jotcham et al. (US 5,465,301).
Regarding claims 15 and 22, Marchant et al. teaches all of the limitations of claims 2 and 16 above, and although Marchant et al. further teaches that the security substrate (10; printed article) can be in the form of a security foil or thread which can be directly applied to paper or polymer substrates ([0052]-[0056], [0059], Fig. 7), the reference does not expressly teach the surface of the base layer without the anti-counterfeit label has an adhesive agent.
However, in the analogous art of security articles, Jotcham et al. teaches a security thread having an adhesive provided on an outer coating of the thread so as to promote bonding of the thread to a security paper during manufacture (col 4, Ln 61-64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the security substrate of Marchant et al. by applying an adhesive agent to the surface of the carrier facing away from the printed layers, as taught by Jotcham et al., for the benefit of enabling the security foil or thread to be adhered to paper or polymer substrates of security documents.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Marchant et al. (US 2012/0074684) as applied to claim 16 above.
Regarding claim 18, Marchant et al. teaches all of the limitations of claim 16 above. Although Marchant et al. does not expressly teach that the projection type anti-counterfeit label is formed via ink printing of a dark color, the reference does teach that the luminosity of the second layer (13) forming the projection type anti-counterfeit label can be set appropriately in order to achieve a high contrast ratio in transmitted light ([0027]-[0040]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an appropriate color for the ink used to print the projection type anti-counterfeit label, such as a dark color having low luminosity, according to the desired aesthetic appearance and contrasting visual effects for the security feature.

Claims 1-6, 8, and 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over Morinaga (JP 2014-223763, machine translation via EPO provided) in view of Sekine et al. (US 2013/0221656).
Regarding claim 1, Morinaga teaches an anti-counterfeiting printed matter (1; printed article) comprising a base material (2; base layer) and a printed image (3) having a first area (4) formed of a first ink and a second area (5) formed of a second ink ([0014], [0024], [0026], Figs. 1-8). Morinaga teaches that when the anti-counterfeiting printed matter is observed under transmitted light (when a light is shone onto the printed article), an observer (9) can see both the first area and the second area of the printed image ([0035], [0039], [0084], [0090], Fig. 6B). Therefore, any part of the first area or the second area of the printed image can correspond to the claimed projection type anti-counterfeit label.

    PNG
    media_image1.png
    428
    515
    media_image1.png
    Greyscale

Fig. 6 of Morinaga (JP 2014-223763) showing the anti-counterfeit printed matter (1) when observed from a front side under reflected light (a) and under transmitted light (b). Under transmitted light, the first region appears in a dark color and the second region appears in a bright color.

Morinaga differs from the claimed invention in that the reference does not expressly teach that a surface layer formed by ink printing is printed onto the base layer such that the projection type anti-counterfeit layer is disposed between the base layer and the surface layer.
However, in the analogous art of security printing for anti-counterfeiting, Sekine et al. teaches an anti-counterfeit medium (10; printed article) including a substrate (11; base layer) and a light-emitting image (12; anti-counterfeit label) ([0056], Figs. 1-3). Sekine et al. further teaches that an overcoat layer or protective layer (30; surface layer) is formed by, e.g., screen printing an overcoat ink on the first and second fluorescent inks (13, 14) of the light-emitting image ([0056], [0061], Figs. 3, 8, 16, 18B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-counterfeiting printed matter of Morinaga by forming a surface layer on top of the first and second inks via ink printing, as taught by Sekine et al., in order to protect the underlying inks from damage.
Regarding claim 2, Morinaga teaches an anti-counterfeiting printed matter (1; printed article) comprising a base material (2; base layer) and a printed image (3) having a first area (4) formed of a first ink and a second area (5) formed of a second ink ([0014], [0024], [0026], Figs. 1-8). Morinaga teaches that the first ink or second ink can include fluorescent pigments or dyes for the purpose of improving authenticity discrimination ([0076]), such that when any part of the first area or second area can correspond to the claimed fluorescent anti-counterfeit label when formed of an ink containing fluorescent pigment or dye. Due to the presence of fluorescent pigment or dye, the fluorescent anti-counterfeit label would emit fluorescent light when light of a particular wavelength is shone onto the printed matter.
Morinaga differs from the claimed invention in that the reference does not expressly teach that a surface layer formed by ink printing is printed onto the base layer such that the projection type anti-counterfeit layer is disposed between the base layer and the surface layer.
However, in the analogous art of security printing for anti-counterfeiting, Sekine et al. teaches an anti-counterfeit medium (10; printed article) including a substrate (11; base layer) and a light-emitting image (12; anti-counterfeit label) ([0056], Figs. 1-3). Sekine et al. further teaches that an overcoat layer or protective layer (30; surface layer) is formed by, e.g., screen printing an overcoat ink on the first and second fluorescent inks (13, 14) of the light-emitting image ([0056], [0061], Figs. 3, 8, 16, 18B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-counterfeiting printed matter of Morinaga by forming a surface layer on top of the first and second inks via ink printing, as taught by Sekine et al., in order to protect the underlying inks from damage.
Regarding claim 3, Morinaga et al in view of Sekine et al. teaches all of the limitations of claim 2 above, and Morinaga further teaches that the first ink printed in the first area (4) is lighter than the second ink printed in the second area (5) [0035]. Therefore, when the pattern printed using the first ink is taken to be the fluorescent anti-counterfeit label, the label is formed via printing of a light color.
Regarding claim 4, Morinaga et al. in view of Sekine et al. teaches all of the limitations of claim 2 above. Although Morinaga teaches that the first or second ink can contain functional materials such as fluorescent pigments or dyes for the purpose of improving authenticity discrimination ([0076]), the reference does not expressly teach that the fluorescent material emits a fluorescent light when exposed to ultraviolet light. However, Sekine et al. further teaches fluorescent inks commonly contain fluorescent materials which cannot be viewed under visible light but which can be viewed when invisible light (e.g. ultraviolet or infrared light) is irradiated [0002]. Sekine et al. teaches that the use of such a fluorescent ink can form a fluorescent image which appears only when invisible light within a specific wavelength range is irradiated in order to prevent forgery for an improved anti-counterfeit effect ([0002], [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a fluorescent material for the fluorescent ink of Morinaga which emits fluorescent light upon exposure to ultraviolet light, as taught by Sekine et al., in order to generate a visible image only upon irradiation with invisible light of a specific wavelength range, thereby improving the anti-counterfeit properties.
Regarding claims 5 and 8, Morinaga in view of Sekine et al. teaches all of the limitations of claim 2 above, and Morinaga further teaches that the first region (4) has a dark color when viewed in transmitted light, while the second region (5) has a bright color when viewed in transmitted light ([0035], [0039], Fig. 6(b)). Therefore, when the petals forming the first region are taken to be projection type anti-counterfeit labels, and the petals forming the second region are taken to be fluorescent anti-counterfeit labels, the color of the projection type labels is darker than a color of the fluorescent labels, and the projection type labels show on a front side of the printed article when a light is shone from the base layer.
Regarding claim 6, Morinaga in view of Sekine et al. teaches all of the limitations of claim 5 above. The limitation reciting “wherein the at least one projection type anti-counterfeit label is formed via a light-curing ink printing and a light is shone thereon for curing” appears to be a method limitation, wherein the only structural feature required by the method is that the ink used for forming the projection type anti-counterfeit label is capable of being cured via a light-curing process. Since Morinaga teaches that the first and second inks are composed of one or more UV inks (No. 3 UVL carton white and Daicure Abilio Process Indigo, [0081]-[0082]), the reference meets the claimed limitation.
Regarding claim 11, Morinaga in view of Sekine et al. teaches all of the limitations of claim 5 above, and Morinaga further illustrates that the petals forming the first region (4) and the petals forming the second region (5), corresponding to the projection type anti-counterfeit label and the fluorescent anti-counterfeit label, respectively, are disposed at different locations on the substrate ([0026], Figs. 2, 6).
Regarding claim 12, Morinaga in view of Sekine et al. teaches all of the limitations of claim 2 above. As noted above, Morinaga teaches that the anti-counterfeit printed material has a printed image (3), wherein an exemplary printed image is a cherry blossom having five petals ([0026], Figs. 1-4, 6). Therefore, any of the five printed petals can correspond to the claimed pattern, which is a graphic, a symbol, or a mark.
Regarding claim 13, Morinaga in view of Sekine et al. teaches all of the limitations of claim 12 above. Morinaga further illustrates that the three petals formed by the second ink in the second area (5), each have the same size and shape as the two petals formed by the first ink in the first area (4) (Figs. 1-4, 6). Therefore, when the petals formed in the second area are taken to be the at least one projection type anti-counterfeit label and the petals formed in the first area are taken to be the claimed pattern, the profile of the anti-counterfeit label is considered to be the same as the pattern of the printed article.
Regarding claim 14, Morinaga in view of Sekine et al. teaches all of the limitations of claim 2 above, and Morinaga further teaches that the base material can be formed of paper or plastic [0025].
Regarding claim 15, Morinaga teaches all of the limitations of claim 2 above. Although Morinaga teaches that the anti-counterfeit printed matter (1) can be used for banknotes, passports, securities, identification cards, passage tickets, etc. ([0001]), the reference does not expressly teach an adhesive agent provided on a surface of the base layer without the anti-counterfeit label printed thereon. It would, however, have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an adhesive agent on a back side of the base layer in order to enable the printed matter to be adhered to a substrate to display the printed image thereon.
Regarding claim 16, Morinaga teaches an anti-counterfeiting printed matter (1; printed article) comprising a base material (2; base layer) and a printed image (3) having a first area (4) formed of a first ink and a second area (5) formed of a second ink ([0014], [0024], [0026], Figs. 1-8). Morinaga teaches that when the anti-counterfeiting printed matter is observed under transmitted light (when a backlight is shone), an observer (9) can see both the first area and the second area of the printed image ([0035], [0039], [0084], [0090], Fig. 6B). Therefore, any part of the first area or the second area of the printed image can correspond to the claimed projection type anti-counterfeit label.
Morinaga differs from the claimed invention in that the reference does not expressly teach that a surface layer formed by ink printing is printed onto the base layer such that the projection type anti-counterfeit layer is disposed between the base layer and the surface layer.
However, in the analogous art of security printing for anti-counterfeiting, Sekine et al. teaches an anti-counterfeit medium (10; printed article) including a substrate (11; base layer) and a light-emitting image (12; anti-counterfeit label) ([0056], Figs. 1-3). Sekine et al. further teaches that an overcoat layer or protective layer (30; surface layer) is formed by, e.g., screen printing an overcoat ink on the first and second fluorescent inks (13, 14) of the light-emitting image ([0056], [0061], Figs. 3, 8, 16, 18B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-counterfeiting printed matter of Morinaga by forming a surface layer on top of the first and second inks via ink printing, as taught by Sekine et al., in order to protect the underlying inks from damage.
Regarding claim 17, Morinaga in view of Sekine et al. teaches all of the limitations of claim 16 above. The limitation reciting “wherein the at least one projection type anti-counterfeit label is formed via a light-curing ink printing and a light is shone thereon for curing” appears to be a method limitation, wherein the only structural feature required by the method is that the ink used for forming the projection type anti-counterfeit label is capable of being cured via a light-curing process. Since Morinaga teaches that the first and second inks are composed of one or more UV inks (No. 3 UVL carton white and Daicure Abilio Process Indigo, [0081]-[0082]), the reference meets the claimed limitation.
Regarding claim 18, Morinaga in view of Sekine et al. teaches all of the limitations of claim 16 above, and Morinaga further teaches that the first region (4) is formed with a light first ink, and the second region (5) is formed with a dark second ink [0047]. Therefore, the projection type anti-counterfeit labels formed in the second region are formed via a dark ink printing.
Regarding claim 19, Morinaga in view of Sekine et al. teaches all of the limitations of claim 16 above. As noted above, Morinaga teaches that the anti-counterfeit printed material has a printed image (3), wherein an exemplary printed image is a cherry blossom having five petals ([0026], Figs. 1-4, 6). Therefore, any of the five printed petals can correspond to the claimed pattern, which is a graphic, a symbol, or a mark.
Regarding claim 20, Morinaga in view of Sekine et al. teaches all of the limitations of claim 19 above. Morinaga further illustrates that the three petals formed by the second ink in the second area (5), each have the same size and shape as the two petals formed by the first ink in the first area (4) (Figs. 1-4, 6). Therefore, when the petals formed in the second area are taken to be the at least one projection type anti-counterfeit label and the petals formed in the first area are taken to be the claimed pattern, the profile of the anti-counterfeit label is considered to be the same as the pattern of the printed article.
Regarding claim 21, Morinaga in view of Sekine et al. teaches all of the limitations of claim 16 above, and Morinaga further teaches that the base material can be formed of paper or plastic [0025].
Regarding claim 22, Morinaga teaches all of the limitations of claim 16 above. Although Morinaga teaches that the anti-counterfeit printed matter (1) can be used for banknotes, passports, securities, identification cards, passage tickets, etc. ([0001]), the reference does not expressly teach an adhesive agent provided on a surface of the base layer without the anti-counterfeit label printed thereon. It would, however, have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an adhesive agent on a back side of the base layer in order to enable the printed matter to be adhered to a substrate to display the printed image thereon.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yanagawa et al. (JP 2004-181791, machine translation via EPO provided) teaches a printed matter with latent image display (17) comprising color latent images (20, 21, 22) where a fluorescent ink (3) is printed over colored inks (C, M, Y) to display the underlying color when the fluorescent ink is irradiated (p. 3, Ln 101-110; p. 4, Ln 122-135; Figs. 1-5). Yanagawa et al. additionally teaches that the printed substrate can be printed with a logo mark (15) having the same shape as the color latent images formed in the latent image display (17) (p. 6, Ln 242-246; Figs. 4-6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785